In this case plaintiff in error was convicted of the larceny of a domestic animal, to-wit, a three-legged, unmarked and unbranded, bull.
Plaintiff in error has presented six questions in brief and the case has been argued by his counsel before this Court.
After consideration of the record in the light of oral agrument on behalf of plaintiff in error and in behalf of the State, we find no reversible error reflected. Therefore, the judgment is affirmed. *Page 416 
So ordered.
Affirmed.
TERRELL, C. J., BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.